357 F.3d 1225
UNITED STATES of America, Plaintiff-Appellee,v.$242,484.00, Defendant,Deborah Stanford, individually and as President, Director, and Stockholder of Mike's Import & Exports, U.S.A., a Florida corporation, Claimant-Appellant.
No. 01-16485.
United States Court of Appeals, Eleventh Circuit.
January 23, 2004.

Appeal from the United States District Court for the Southern District of Florida (No. 99-01259-CV-DMM); Donald M. Middlebrooks, Judge.
(Opinion Nov. 20, 2003, 351 F.3d 499, 11th Cir.2003)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.